Citation Nr: 1722892	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1992.  This appeal is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In December 2014 and July 2015, the Board remanded this case to obtain a fully adequate VA examination.  In February 2016, the Board remanded the issue now on appeal to obtain additional relevant medical records.  The development has been completed and the matter is again before the Board for appellate review.


FINDING OF FACT

The evidence of record does not show that the Veteran's current right ear hearing loss was incurred in or the result of a disease or injury related to active duty service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.
38 U.S.C.A. §§ 1101, 1110, 1112(a)(1), 5103, 5103A, 5107 (West 2014);
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  VA provided the requisite notice to the Veteran on this issue in May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA also has a duty to assist the Veteran to obtain potentially relevant records, and to provide examinations or medical opinions when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and private treatment records have been obtained and associated with the claims file.  The Veteran received VA treatment and VA examinations in 2015 in connection with his claim; which, collectively, contain a description of the history of disability at issue; document and consider relevant medical facts and principles; and provide opinions regarding the Veteran's claimed conditions.

With regard to the Veteran's statement during the October 2015 VA examination, where he stated that he had worked for Delta airlines for approximately 20 years and received annual hearing tests, the Board remanded the case in 2016 to obtain these records, which do not appear in the claims file.  To that end, VA promptly sent a case development letter to the Veteran in February 2016, requesting authorization to release such medical records and any other information necessary to obtain the relevant audiological records from his private employer.  VA further confirmed the correct mailing address in a November 2016 call to the Veteran.  However, to date, the Veteran and his representative have not responded or provided any related information. The Board emphasizes that VA claimants have an obligation to cooperate, when required, in the development of evidence pertaining to their claims.  Otherwise, they may deny VA evidence to establish their claim.  Here, the AOJ has been precluded from pursuing further action to obtain these records.  The Veterans Court has held that VA's duty to assist a Veteran in developing facts and evidence relevant to the Veteran's claim is not a "one-way street."  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Thus, the Board must make a determination regarding the service connection claim based solely on the existing evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

By including in the claims file any outstanding treatment and examination records that are available, and by diligently and repeatedly pursuing authorization and information on any additional private examination records, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's February 2016 Remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Additional development is not warranted.  As such, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303, 306 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).

Certain enumerated chronic diseases, which include "organic diseases of the nervous system," such as sensorineural hearing loss, may qualify for presumptive service connection if they manifest to a compensable degree within one year of separation from active duty; or if they demonstrate a "continuity of symptomatology" after service.  38 U.S.C.A. §§ 1101, 1112(a)(1) (2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016); See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); Barr, 21 Vet. App. at 307 ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.").

Pursuant to regulation, impaired hearing only constitutes a disability for VA purposes when the auditory threshold test results for the frequencies of either 500, 1000, 2000, 3000, or 4000 Hertz (Hz) reach 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when one of the speech discrimination scores is less than 94 percent.  38 C.F.R. § 3.385.  A state-licensed audiologist must conduct the hearing examination and it must include an approved Maryland CNC speech discrimination test.  Id.  

When all the evidence has been assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether there is a preponderance of the evidence against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b);
See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . . the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") (quoting Santosky v. Kramer, 455 U.S. 745, 755 (1982));
38 C.F.R. § 3.102.

In his March 2008 claim, the Veteran asserts that he has lost a lot of hearing in his right ear, and this condition is related to his military service. 

The service treatment records (STRs) include a June 1982 entrance examination with audiological testing showing normal hearing and no other health complaints.  (STR- Medical, 6/21/2014, p. 82).  Service treatment records from 1982 to 1989 confirm this assessment.  Id. at pps. 29, 31, 58.  In January 1992, the Veteran suffered an injury to his right ear while scuba diving on a temporary duty assignment.  Id. at 17.  The Veteran reported right ear pain and the physician noted a vascular mosaic on the right tympanic membrane, which was consistent with possible perforation due to barotrauma.  Although the physician referred the Veteran for possible surgical intervention, he noted that the Veteran's hearing was grossly within normal limits.  In a January 1992 follow-up visit, the treating physician diagnosed him with right ear barotrauma and prescribed medications.  Id. at 19.  On another occasion, the Veteran received sore throat treatment with complaints of right ear pains.  Id. at 21.  By August 1992, service treatment records again show the Veteran received only the highest PULHES Report (Physical Profile Serial Report) scores.  (STR- Medical-(second entry), 6/21/2014, p. 17).  There are no other service, exit, or private treatment records regarding the acute right ear injury in the record.

As was recounted in the Board's July 2015 remand, a January 2015 VA audiology examination showed that the Veteran had right ear hearing loss within the meaning of VA regulations under 38 C.F.R. § 3.385.  However, the Board found that the medical opinion provided in association with this examination was inadequate. 

In accordance with the Board's remand, in September 2015 audiometric testing revealed thresholds of 10, 10, 10, 15, and 65 in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech discrimination test scores were 96 percent.  Accordingly, the Veteran had more than a 40 decibel hearing loss at the 4000 Hz frequency level, which qualifies him as having a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Indeed, the VA examiner diagnosed the Veteran with right ear sensorineural hearing loss.

A contemporaneous October 2015 ear condition examination report indicates that an examination conducted was conducted by a physician to address whether the right ear hearing loss is related to active duty. The report indicates the Veteran was examined, the claims file reviewed, and the relevant medical record and history was recited.  The examiner opined:  "I have reviewed the conflicting medical evidence and am providing the following opinion: The patient's current right sided hearing loss is unlikely related to his one episode of barotrauma that occurred in 1992 based on his physical exam findings and audiologic testing."  The rationale for this opinion is as follows: 

[The Veteran] had normal hearing prior to active duty. The patient went SCUBA diving while on active duty, and does not recall having any vertigo or acute severe hearing loss. On his evaluation after the dive, he was noted to have no evidence of perforation, although both ear drums appeared injected/reddened tympanic membranes, and a small amount of blood was present behind the right tympanic membrane. The patient was able to valsalva. A follow-up exam, 1 wk later, revealed these findings to be resolving. Barotrauma can result in sensorineural hearing loss, but in such a scenario, will often be associated with vertigo or other neurologic signs, which the patient did not have at the time of the barotrauma. Most hearing loss that occurs after barotrauma is usually conductive in nature, and most commonly spontaneously resolves. The patient's hearing loss in his right ear per his audiogram on 1/6/15 appears more consistent with a noise-induced sensorineural loss, and this could have occurred after his military service while working in noisy environments.

The most probative evidence on the question as to whether there is a nexus between the Veteran's active duty service and his current hearing impairment is the October 2015 VA examiner's opinion.  The Board reiterates that the examiner concluded that the Veteran's current hearing loss is unlikely to be related to the 1992 barotrauma episode based on both the physical exam and audiological testing.  

To determine the probative value attributed to a medical opinion, the Board must take into account such factors as thoroughness, degree of detail, and whether there was a full review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the October 2015 examiner was a qualified physician who examined the Veteran in person, took his subjective history, and reviewed the e-file, which recounted his right ear injury and diagnosis, including the noted absence of any vertigo or severe hearing loss symptoms.  The bases of her October 2015 opinion are consistent with the evidence of record and acknowledged the lack of any additional testing at separation.  In this regard, it was explained that that hearing loss caused by barotrauma is usually conductive in nature, rather than sensorineural; and that any sensorineural hearing loss due to barotrauma will often be associated with vertigo or other neurological signs, which are absent here.  As such, the examiner found that the sensorineural hearing loss as interpreted by audiometric testing appears more consistent with noise-induced sensorineural hearing loss that could occur post-service while working in noisy environments.  The examiner presented a sufficiently clear and well-reasoned rationale based on both the Veteran's own reported history and objective clinical data from both his records and tests.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Moreover, the record does not present any other competent and probative evidence, such as another medical opinion, to either contradict this opinion or to confirm a nexus between the Veteran's current hearing loss and service.  See Shedden, 381 F.3d at 1167.

In addition, as the Veteran's sensorineural right ear hearing loss has not been shown to have manifested until more than 20 years after service, the presumptive service connection provisions regarding chronicity and the continuity of symptomatology are not applicable in this case.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

In sum, the Board finds that the Veteran's right ear hearing loss is not related to service; nor did sensorineural hearing loss manifest to a degree of 10 percent or more within one year of separation, as required to show presumptive service connection.  Therefore, the Board concludes that service connection for right ear hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


